Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 66-68, 72 and 76-81 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akers et al. (US 7,275,863 B1).

With respect to independent Claim 66, Akers et al. disclose(s) A device for indicating violation of a temperature limit of an item (10 in Fig. 1), wherein the device is positionable near the item and includes a sensor configured to change its state permanently when the temperature limit is violated, wherein the change in sensor state is machine-readable to provide a permanent indication of the temperature limit 

With respect to Claim 67, Akers et al. teach(es) the device of independent Claim 66.  Akers et al. further disclose(s): wherein the sensor includes a barrier for preventing the fluid flow from permanently changing the sensor state (16 in Fig. 1), the barrier being positioned between the reservoir and the channel to prevent the fluid stored in the reservoir from flowing into the channel, the barrier further being removable to activate the sensor (column 11, lines 26-41).

With respect to Claim 68, Akers et al. teach(es) the device of Claim 67.  Akers et al. further disclose(s): 
wherein the barrier is positioned within the channel or at an end of the channel other than the reservoir end (Fig. 1).

With respect to Claim 72, Akers et al. teach(es) the device of independent Claim 66.  Akers et al. further disclose(s): wherein the sensor changes its state from an activated state to a triggered state when the temperature limit is violated (column 10, lines 17-34).

With respect to Claim 77, Akers et al. teach(es) the device of Claim 76.  Akers et al. further disclose(s): wherein the sensor includes a capacitor and the fluid flow is either driven towards or away from conductors of the capacitor to cause the permanent change in capacitance (17A in Fig. 6).

With respect to Claim 78, Akers et al. teach(es) the device of Claim 77.  Akers et al. further disclose(s): wherein the sensor includes an electrical circuit connected to the capacitor configured to provide a machine- readable indicator of the change in sensor state (17 in Fig. 6).

With respect to Claim 80, Akers et al. teach(es) the device of independent Claim 66.  Akers et al. further disclose(s): including two or more sensors, each sensor storing a different fluid for indicating violation of more than one temperature limit of the item (column 10, lines 17-34).

With respect to Claim 81, Akers et al. teach(es) the device of independent Claim 66.  Akers et al. further disclose(s): a system for detecting violation of a temperature limit of an item, the system including the device positioned near the item; and an interrogator configured to: identify the change in sensor state when the temperature limit is violated; and detect violation of the temperature limit based on the identified change in sensor state (column 10, lines 17-34).


Allowable Subject Matter
Claim(s) 69-70 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim(s) 71 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim(s) 73-75 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim(s) 82-85 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Reasons for Allowance
The following is an examiner's statement of reasons for allowance for Claims 69-70: the prior art does not disclose or suggest a device for indicating violation of a temperature limit of an item, wherein the device is positionable near the item and includes a sensor configured to change its state permanently when the temperature limit is violated, wherein the change in sensor state is machine-readable to provide a permanent indication of the temperature limit violation, the sensor comprising 
wherein the sensor includes a ventilation path for equalising the pressure to allow fluid flow therethrough in combination with the remaining limitations of the claims.

The following is an examiner's statement of reasons for allowance for Claim 71: the prior art does not disclose or suggest a device for indicating violation of a temperature limit of an item, wherein 

The following is an examiner's statement of reasons for allowance for Claims 73-75: the prior art does not disclose or suggest a device for indicating violation of a temperature limit of an item, wherein the device is positionable near the item and includes a sensor configured to change its state permanently when the temperature limit is violated, wherein the change in sensor state is machine-readable to provide a permanent indication of the temperature limit violation, the sensor comprising 
wherein the sensor is microfluidic-based and the channel is a microfluidic channel dimensioned such that capillary forces drive the fluid flow in combination with the remaining limitations of the claims.

The following is an examiner's statement of reasons for allowance for Claims 82-85: the prior art does not disclose or suggest a device for indicating violation of a temperature limit of an item, wherein the device is positionable near the item and includes a sensor configured to change its state permanently when the temperature limit is violated, wherein the change in sensor state is machine-readable to provide a permanent indication of the temperature limit violation, the sensor comprising 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to temperature indicating devices: 
US 6,916,116 B2 (Diekmann et al.),  US 7,607,829 B2 (Sumida et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
08 February 2022


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861